      Case 2:20-cv-04454-FMO Document 5 Filed 05/21/20 Page 1 of 1 Page ID #:10



1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10

11   TRACY DEVON THOMAS,                    )   Case No. CV 20-4454 FMO
                                            )
12                      Petitioner,         )
                                            )
13               v.                         )   JUDGMENT
                                            )
14                                          )
     UNITED STATES OF AMERICA,              )
15                                          )
                        Respondent.         )
16

17
           IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.
18
     Dated this 21st day of May, 2020
19
                                                                     /s/
20                                                          Fernando M. Olguin
                                                         United States District Judge
21

22

23

24

25

26

27

28
